        Case: 3:17-cv-00332-jdp Document #: 90 Filed: 09/24/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 IVAN JOHNSON,

                               Plaintiff,
                                                                  OPINION and ORDER
        v.
                                                                       17-cv-332-jdp
 NANCY GARCIA,

                               Defendant.


       Pro se plaintiff Ivan Johnson is proceeding to trial on his claim against defendant Nancy

Garcia, a nurse practitioner at Waupun Correctional Institution (WCI), under the Eighth

Amendment to the United States Constitution. Johnson says that Garcia violated his rights by

withholding medication that had been prescribed to treat his muscle spasms following stomach

surgery. Johnson has once again moved to compel Garcia to produce body-camera video footage

of his encounter with Garcia that forms the basis for this lawsuit. Dkt. 76. Garcia has already

made the video available for Johnson to view, but Johnson says that Garcia should give him a

physical copy of the video, primarily so he can have it analyzed by an expert. I won’t order

Garcia to give Johnson a physical copy of the footage, but if Johnson discloses an expert within

a short time to analyze the footage, Garcia must give a copy to the expert. Garcia must also

give a copy of the video to the court before trial to ensure that Johnson will be able to present

the video during trial if he wishes to do so.

       Johnson also says that Garcia has failed to give him the names of the officers who took

him to the hospital when he received his prescription. But he hasn’t provided the type of

supporting documentation that I would need to order Garcia to give him these names, so I will

deny that portion of his motion.
        Case: 3:17-cv-00332-jdp Document #: 90 Filed: 09/24/20 Page 2 of 4




                                          ANALYSIS

A. Video footage

        Johnson concedes that he was allowed to view “a satisfactory copy of [the] video” on

July 30, 2020. Dkt. 76, at 1. But he says that Garcia must give him his own copy of the video

for two reasons. First, Johnson wishes to have the video analyzed by an expert because he

believes it has been doctored. He concedes that he did not name any such expert in his Rule

26(a)(2) disclosures, and he concedes that the deadline to disclose such an expert has passed. 1

But as Johnson observes, he wasn’t able to view the video with audio until July 30, 2020, well

past the deadline to disclose expert witnesses, so he wouldn’t have had any reason to suspect

that the video had been doctored until then. And Johnson explains that he previously requested

an extension to his disclosure deadline for this reason, although I denied his request at that

time because he hadn’t explained how the footage would affect his choice of experts, Dkt. 65,

at 2.

        The trial in this case is just over a month away, and Johnson stresses that he doesn’t

wish to postpone the trial, nor would I do so even if he asked. This doesn’t leave much time

for Johnson to find an expert to analyze the video, so I will give Johnson a short time to do so.

If Johnson identifies his expert by the deadline stated below, Garcia must promptly provide a

copy of the video to Johnson’s expert, although she will have the opportunity to challenge

Johnson’s expert.




1
  Johnson’s expert-witness disclosures are the subject of a separate challenge by Garcia, who
says that they should be struck as untimely. Dkt. 74. That motion is still being briefed by the
parties.


                                               2
        Case: 3:17-cv-00332-jdp Document #: 90 Filed: 09/24/20 Page 3 of 4




       Second, Johnson says that he needs to have his own copy to present at trial because he

doesn’t know what version of the video Garcia will make available for him. Garcia responds

that her attorney has a single copy of the video, which is the copy that her attorney will make

available to Johnson at trial. Johnson says that he doesn’t trust Garcia’s attorney because the

attorney initially denied that the video existed. But Garcia’s attorney was relying on an

inadvertent misstatement from WCI’s litigation coordinator, as discussed in my rulings on one

of Johnson’s prior motions to compel Dkt. 61, at 1–2. Johnson also says that he distrusts

Garcia’s attorney because the first time WCI staff allowed him to view the video, it lacked

sound. But as discussed in my ruling on another one of Johnson’s earlier motions to compel,

Garcia explained that the error was due to a technical problem with the prison’s video

equipment, and her counsel resolved the issue after learning about it. Dkt. 68. I have no reason

to doubt the truth of any of the representations made by Garcia’s attorney, so Johnson hasn’t

shown that he needs a physical copy of the video. But Garcia should send a copy of the video

to the court to allow court staff to ensure that the video can be played during trial without any

technical problems.

B. Officers’ names

       Johnson says that Garcia did not respond to his discovery request for the names of

officers who took him to the hospital when he received the prescription at issue in this lawsuit.

Garcia doesn’t respond to this point, likely because it consists of a couple sentences tucked

within Johnson’s three-page, single-paragraph motion. But I do not need a response from

Garcia to decide this point. As I explained to Johnson in denying his earlier motion to compel

responses to his requests for written discovery, it is Johnson’s responsibility to support a motion

to compel with documents that show why I should grant the motion. Dkt. 61, at 2. As before,


                                                3
        Case: 3:17-cv-00332-jdp Document #: 90 Filed: 09/24/20 Page 4 of 4




Johnson hasn’t submitted Garcia’s discovery responses; he offers only his unsupported

assertion that Garcia’s response was inadequate. The burden is on Johnson to show that he is

entitled to the relief he seeks, but he hasn’t given me enough information to evaluate Garcia’s

response to his request. So I will deny this portion of his motion.

C. Expenses

       Johnson asks me to order Garcia to pay him $20,000. He doesn’t explain why I should

do so, but I infer that he believes that Garcia has engaged in conduct that warrants sanctions

under Federal Rule of Civil Procedure 37. But Johnson has identified nothing in Garcia’s

conduct that warrants sanctions, so I will deny this portion of Johnson’s motion as well.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Ivan Johnson’s motion to compel, Dkt. 76, is GRANTED in part. Johnson
          may have until October 5, 2020, to disclose an expert to analyze the body-camera
          footage that Garcia has produced. If Johnson discloses an expert by this deadline,
          Garcia must provide the expert with a copy of the footage within three days of
          Johnson’s disclosure. Garcia may have until October 14, 2020, to raise any
          objections to any expert that Johnson discloses.

       2. Garcia must provide a copy of the footage to the court by September 30, 2020.

       3. The remainder of Johnson’s motion is DENIED.

       Entered September 24, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               4
